Motion Granted; Appeal Dismissed and Memorandum Opinion filed
October 6, 2020.




                                       In The

                         Fourteenth Court of Appeals

                                NO. 14-20-00498-CV


             GTM REAL ESTATE PARTNERS, LLC, Appellant

                                         V.

                   J BAR CONSOLIDATED, LLC, Appellee

                       On Appeal from the 190th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2016-21632


                            MEMORANDUM OPINION

      This is an appeal from a judgment signed April 15, 2020. On September 15,
2020, appellant filed a motion to dismiss the appeal. The motion is granted. Tex. R.
App. P. 42.1 (a)(1).

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.